Exhibit 10.2

MARATHON OIL CORPORATION
2007 INCENTIVE COMPENSATION PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT

[GRANT DATE]

Officer

Pursuant to this Award Agreement, MARATHON OIL CORPORATION (the “Corporation”)
hereby grants to [NAME] (the “Optionee”), an employee of the Corporation or a
Subsidiary, on [DATE] (the “Grant Date”), a right (the “Option”) to purchase
from the Corporation [NUMBER] shares of Common Stock of the Corporation at a
grant price of $[PRICE] per share (the “Grant Price”), pursuant to the Marathon
Oil Corporation 2007 Incentive Compensation Plan (the “Plan”), with such number
of shares and such price per share being subject to adjustment as provided in
Section 16 of the Plan, and further subject to the following terms and
conditions:

1.             Relationship to the Plan.  This Option is subject to all of the
terms, conditions and provisions of the Plan and administrative interpretations
thereunder, if any, that have been adopted by the Committee. Except as defined
herein (including in Paragraph 11 of this Award Agreement), capitalized terms
shall have the same meanings ascribed to them under the Plan. To the extent that
any provision of this Award Agreement conflicts with the express terms of the
Plan, the terms of the Plan shall control and, if necessary, the applicable
provisions of this Award Agreement shall be hereby deemed amended so as to carry
out the purpose and intent of the Plan. References to the Optionee also include
the heirs or other legal representatives of the Optionee.

2.             Exercise and Vesting Schedule.

(a)          This Option shall become exercisable in three cumulative annual
installments, as follows:

(i) one-third of the Option Shares shall become exercisable on the first
anniversary of the Grant Date;

(ii) an additional one-third of the Option Shares shall become exercisable on
the second anniversary of the Grant Date; and

(iii) the remaining one-third of the Option Shares shall become exercisable on
the third anniversary of the Grant Date;

provided, however, that the Optionee must be in continuous Employment from the
Grant Date through the date of exercisability of each installment in order for
the Option to become exercisable with respect to additional shares of Common
Stock on such date.  If the Employment of the Optionee is terminated for any
reason other than death or Retirement, any Option Shares that are not
exercisable as of the date of such termination of Employment shall be forfeited
to the Corporation.

1


--------------------------------------------------------------------------------


 

(b)           This Option shall become fully exercisable, irrespective of the
limitations set forth in subparagraph (a) above, upon:

(i)  termination of the Optionee’s Employment due to death;

(ii)  termination of the Optionee’s Employment due to Retirement; or

(ii) a Change in Control of the Corporation, provided that as of such Change in
Control the Optionee had been in continuous Employment since the Grant Date.

3.             Expiration of Option.

(a)               Expiration of Option Period. The Option Period shall expire on
the tenth anniversary of the Grant Date.

(b)               Termination of Employment Due to Death or Retirement. If
Employment of the Optionee is terminated due to death or Retirement, the Option
shall expire upon the earlier of (i) five years following the date of
termination of Employment or (ii) expiration of the Option Period.  The death of
the Optionee following Retirement but prior to the expiration of the Option
shall have no effect on the expiration of the Option.

(c)               Termination of Employment by the Corporation for Cause or Due
to Resignation. If Employment of the Optionee is terminated by the Corporation
or any of its Subsidiaries for Cause or due to voluntary resignation by the
Optionee, the Option shall expire upon the termination of Employment.

(d)            Termination of Employment by the Corporation Other Than For
Cause.  If Employment of the Optionee is terminated by the Corporation or any of
its Affiliates for any reason other than Cause, the Option shall expire upon the
earlier of (i) 90 days following the date of termination of Employment or (ii)
expiration of the Option Period.

(e)             Termination of Employment Following Change in Control.  If
Employment of the Optionee is terminated following a Change in Control and, as a
result, the Optionee is eligible for severance benefits under a Change in
Control Agreement, the Option shall remain exercisable throughout the Option
Period.

4.             Employment with a Competitor.  Notwithstanding anything herein to
the contrary, in the event the Committee, the Chief Executive Officer, or an
authorized officer determines that the Optionee has accepted or intends to
accept employment with a competitor of any business unit of the Corporation, the
Committee, the Chief Executive Officer, or the authorized officer may cancel the
Option by written notice to the Optionee.

5.             Exercise of Option. Subject to the limitations set forth herein
and in the Plan, this Option may be exercised in whole or in part by providing
notice to the Committee or its designated representative of the number of Option
Shares to be exercised.  Such notice shall be accompanied by payment of the

2


--------------------------------------------------------------------------------


 

Grant Price of such Option Shares in cash or, at the election of the Optionee,
in shares of Common Stock or any combination thereof. For purposes of
determining the amount, if any, of the purchase price satisfied by payment in
Common Stock, such Common Stock shall be valued at its Fair Market Value on the
date of exercise.  Upon receipt of the purchase price, the Corporation or its
designated representative shall issue or cause to be issued to the Optionee a
number of shares of Common Stock equal to the number of Option Shares then
exercised.

6.             Taxes.  The Corporation or its designated representative shall
have the right to withhold applicable taxes from the shares of Common Stock
otherwise payable to the Optionee upon exercise of the Option or from
compensation otherwise payable to the Optionee at the time of exercise pursuant
to Section 13 of the Plan.

7.             Shareholder Rights. The Optionee shall have no rights of a
shareholder with respect to the Option Shares unless and until such time as the
Option has been exercised and shares of Common Stock have been issued to the
Optionee in conjunction with the exercise of the Option.

8.             Nonassignability.  During the Optionee’s lifetime, the Option may
be exercised only by the Optionee or by the Optionee’s guardian or legal
representative.  Upon the Optionee’s death, the Option shall be transferred to
the Optionee’s estate.  Otherwise, the Optionee may not sell, transfer, assign,
pledge or otherwise encumber any portion of the Option, and any attempt to sell,
transfer, assign, pledge, or encumber any portion of the Option shall have no
effect.

9.             No Employment Guaranteed. Nothing in this Award Agreement shall
give the Optionee any rights to (or impose any obligations for) continued
Employment by the Corporation or any Affiliate thereof or successor thereto, nor
shall it give such entities any rights (or impose any obligations) with respect
to continued performance of duties by the Optionee.

10.          Modification of Agreement. Any modification of this Award Agreement
shall be binding only if evidenced in writing and signed by an authorized
representative of the Corporation, provided that no modification may, without
the consent of the Optionee, adversely affect the rights of the Optionee
hereunder.

11.          Definitions.  For purposes of this Award Agreement:

“Cause” means termination from Employment by the Corporation or its Subsidiaries
due to unacceptable performance, gross misconduct, gross negligence, material
dishonesty, material acts detrimental or destructive to the Corporation or its
Subsidiaries, employees or property, or any material violation of the policies
of the Corporation or its Subsidiaries.

“Change in Control,” unless otherwise defined by the Committee, means a change
in control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A promulgated under the Securities Exchange
Act

3


--------------------------------------------------------------------------------


 

of 1934, as amended, whether or not the Corporation is then subject to such
reporting requirement; provided, that, without limitation, such a change in
control shall be deemed to have occurred if:

(i)          any person (as defined in Sections 13(d) and 14(d) of the Exchange
Act) (a “Person”) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the
Corporation (not including in the amount of the securities beneficially owned by
such person any such securities acquired directly from the Corporation or its
affiliates) representing twenty percent (20%) or more of the combined voting
power of the Corporation’s then outstanding voting securities; provided,
however, that for purposes of this Plan the term “Person” shall not include (A)
the Corporation or any of its subsidiaries, (B) a trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or any of
its subsidiaries, (C) an underwriter temporarily holding securities pursuant to
an offering of such securities, or (D) a corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation; and provided,
further, however, that for purposes of this paragraph (i), there shall be
excluded any Person who becomes such a beneficial owner in connection with an
Excluded Transaction (as defined in paragraph (iii) below);

(ii)         the following individuals cease for any reason to constitute a
majority of the number of Directors then serving:  individuals who, on the date
hereof, constitute the Board and any new Director (other than a Director whose
initial assumption of office is in connection with an actual or threatened
election contest including but not limited to a consent solicitation, relating
to the election of Directors of the Corporation) whose appointment or election
by the Board or nomination for election by the Corporation’s stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were Directors on the date hereof or whose
appointment, election or nomination for election was previously so approved; or

(iii)        there is consummated  a merger or consolidation of the Corporation
or any direct or indirect subsidiary thereof with any other corporation, other
than a merger or consolidation (an “Excluded Transaction”) which would result in
the holders of the voting securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving corporation or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the entity surviving the merger or consolidation (or the parent of
such surviving entity) immediately after such merger or consolidation, or the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation, or there is consummated the sale or other disposition of all or
substantially all of the Corporation’s assets.

Notwithstanding any other provision to the contrary, in no event shall the
transfer of ownership interests in the Corporation in and of itself constitute a
Change in Control under this Award Agreement.

“Change in Control Agreement” means any plan, program, agreement, or

4


--------------------------------------------------------------------------------


 

arrangement under which the Corporation or a Subsidiary agrees to provide
benefits to the Optionee in the event he or she is terminated following a Change
in Control, as applicable to the Optionee at the relevant time.

“Employment” means employment with the Corporation or any of its Affiliates. 
For purposes of this Option, Employment shall also include any period of time
during which the Optionee is on Disability status.

“Option Period” means the period commencing upon the Optionee’s receipt of this
Award Agreement and ending on the date on which the Option expires pursuant to
Paragraph 3(a).

“Option Shares” means the shares of Common Stock covered by this Option.

 

 

Marathon Oil Corporation

 

 

By

 

[g192981kgi001.jpg]

 

 

 

 

Authorized Officer

 

5


--------------------------------------------------------------------------------